DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

Claims 1-5, 8 and 10-22 are rejected under 35 U.S.C. 103 as obvious over Cesaroni (USP 6,740,180).
Regarding claims 1-2, 8, 14-15, 17, 20
Cesaroni teaches a propellant comprising ammonium perchlorate (i.e. active component), aluminum particles (i.e. metal fuel and pyrotechnic), HTPB (i.e. polymeric binder matrix, having functional terminal group which enable chemical crosslinking of the binder polymer), and HX-878 as a bonding agent (i.e. tackifying resin) used to enhance the adhesion of the binder to the ammonium perchlorate particles (i.e. the tackifying resin is compatible with the polymeric binder matrix, and is expected to miscible therewith) (example 1).
Cesaroni teaches that 10-30 wt % of a plasticizer may be used (abstract).
As the range of the reference and instant invention overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Cesaroni teaches that crosslinking catalyst (i.e. crosslinking agent) are normally incorporated into the composition (column 8, lines 44-45), making the inclusion of a cross linking agent obvious.
Regarding claims 3-5
Cesaroni teaches the use of hydrogenated rosin esters (i.e. a C5 hydrocarbon resin and a terpenic resin) (column 5, lines 16-23). 
Regarding claims 10-11
Cesaroni teaches that ethylene/vinyl acetate is blended with the rosin ester in a 70:30 ratio (Example VIIII).
Regarding claims 12-13
Cesaroni teaches the use of 10-20 % binder (claim 24) , where the binder is composed of 35-65 wt % copolymer, 10-30 wt % solid or semisolid plasticizer, and 20-40 wt % of said additive (i.e. tackifying resin) (claim 23).
Regarding claims 16 and 19
Cesaroni teaches that the composition can contain a high explosive (i.e. propellant) (claim 5).
Regarding claim 18
Cesaroni teaches that composition may be a rocket propellant (claim 19).
Regarding claims 21-22
This is a property of the composition, and as the reference teaches the same materials as claimed, it is expected to also have these properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cesaroni (USP 6,740,180), as applied to claim 1 above, in view of Hazen et al. (US 2001/0021737).
Regarding claim 6
Although, Cesaroni does not teach the use of a DCPD based resin as the tackifier, Cesaroni does teach the other limitations of the claim, and teaches a rosin tackifier. However, Hazen teaches similar compositions, and teaches that as a tackifier the rosin and DCPD resins are functionally equivalent (paragraph 0003). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to add to the teachings of Cesaroni by using a DCPD resin as the tackifier, with a reasonable expectation of success, as suggested by Hazen.
Response to Arguments
Applicants argue against the prior art rejections.
Applicants argue that the skilled artisan would not consider HX-878 a tackifying resin. This is not persuasive and it has not been shown that HX-878 lacks tack, and nothing other than opinion evidence has been presented. Further, no evidence is presented that HX-878 cannot dissolve into the HTPB polymer and decrease the entanglement density, or that HX-878 is not miscible with HTPB.
Applicants argue that bonding agent and tackifying resin are not synonymous terms. While this may be true, it is not persuasive as these terms have not been shown to be mutually exclusive either.
Applicants argue against the reference of Chan. However, Chan has been removed as a reference from the rejection making the arguments against it moot.
Applicants argue that Cesaroni uses an EVA binder. This is not persuasive as the rejection shows that Cesaroni also teaches the use of an HTPB binder.
Applicants argue a along felt need. However, this is not persuasive as they have not shown evidence of new or unexpected results.
Applicants argue that there is no reasoning to modify Cesaroni with Hazen. This is not persuasive as Hazen was used to show what were functionally equivalent tackifiers, making the substitution obvious. Further, the inclusion of different tackifiers in a list shows them as functionally equivalent, even if the reference does not explicitly use the term “functional equivalents.”
Applicants argue that Hazen and Cesaroni are concerned with different types of compositions. While this may be true it is not persuasive as Hazen was only used to show what were at the time known functionally equivalent tackifiers to use with polymer binders.
Applicants argue that as Cesaroni disparages HTPB, there is no reasoning that one skilled in the art would look to the HTPB therein. This is not persuasive as the reference is good for all that it teaches, and it teaches HTPB compositions, even if directed to what it perceives are better compositions.

Applicants submit a declaration in an attempt to overcome the obvious ness rejections.
The declaration has been fully considered, but if found to be not persuasive. First much of the evidence contained therein is opinion evidence, which is given little weight. Second the experiments performed did not compare the closest prior art, and did not compare the compositions from Cesaroni which were cited, i.e. the HTPB and HX-878.

The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734